Citation Nr: 1223603	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1959 to March 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The separation document, DD-214, shows that the Veteran was a Navy Seamen.

The service treatment records showed no complaint, finding, or history of tinnitus. 

After service, in April 2009, the Veteran complained of hearing loss and tinnitus due to in-service noise exposure.  He claimed that he was exposed to loud guns and armaments while serving onboard a Navy aircraft carrier.

In November 2009, on VA examination, the VA examiner indicted that there was no current complaint of tinnitus.  Audiological tests revealed sensorineural hearing.  The audiologist expressed the opinion that it was as least as likely as not that the Veteran's hearing loss was the result of noise exposure in service based on the Veteran's service as a boatswain's mate.

Subsequently, the RO granted service connection for a bilateral hearing loss disability. 



In the substantive appeal in May 2010, the Veteran stated that he told the VA audiologist during the examination in November 2009 that he had ringing in his ears since service, but the VA examiner did not report it. 

As the evidence is insufficient to decide the claim, further development under the duty assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an audiologist to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that tinnitus is related to noise exposure in service.  

In formulating an opinion, the VA audiologist is asked to address whether tinnitus is consistent with the Veteran's hearing loss disability, which is service connected.  

The Veteran's file must be made available to the examiner for review.  

2.  After the development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





Department of Veterans Affairs


